Citation Nr: 1224903	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as secondary to pyelonephritis.

2.  Entitlement to service connection for hypertension, to include as secondary to pyelonephritis.

3.  Entitlement to service connection for gout, to include as secondary to pyelonephritis.

4.  Entitlement to service connection for carotid stenosis (claimed as carotid artery blockage and cardiac condition), to include as secondary to pyelonephritis.

5.  Entitlement to service connection for diabetes mellitus Type II, to include as secondary to pyelonephritis.

6.  Entitlement to a rating in excess of 10 percent for pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified at a Board hearing, held by the undersigned, in February 2012.  A copy of the transcript (Transcript) has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to an increased rating for 
pyelonephritis and service connection for arthritis, hypertension, gout, carotid stenosis, and diabetes mellitus Type II each to include as secondary to pyelonephritis, must be remanded for further development.

In regard to the increased rating claim, the Board observes that the Veteran underwent a VA examination in February 2010 which included lab results that were not interpreted by the examiner.  Thereafter, the Veteran underwent another VA examination in August 2011 in connection with a claim not before the Board during which time the examiner interpreted the February 2010 lab results.  The examiner indicated that the lab results showed normal kidney function and no abnormalities of the kidneys.  The August 2011 examination results were associated with the claims file after the issuance of the March 2011 statement of the case.  Since the February 2010 VA examination, the record reflects that the Veteran has identified a March 10, 2011 VA treatment record that purportedly indicates that a VA physician (Dr. Kenneth Kovach) has diagnosed him with "chronic kidney disease."  See December 2011 statement with attachments.  The Veteran directs that VA should review his treatment records from the Wichita and Topeka VAMCs.  The claims file shows that in May 2011 records dating from February 2011 to April 2011 from the Wichita VAMC were downloaded but none contained any references to the Veteran's pyelonephritis.  The Board finds that the duty to assist requires that VA obtain the identified potentially relevant records.  The Board also observes that at the hearing, the Veteran reported recent symptoms of extreme itching that he contends is a symptom of increased kidney disease according to information he obtained from his "doctors."  No treatment reports of record make this link.  In light of Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the duty to assist also requires that the Veteran be afforded another VA examination to evaluate the current severity of the pyelonephritis, including whether the disorder now manifests abnormal kidney functioning.  

In regard to the service connection claims, the Veteran has claimed that these disorders are etiologically-related to, or aggravated by, his service-connected pyelonephritis.  The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as arthritis and cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

While the Veteran has a current diagnosis for each claimed disorder, medical opinions within the record vary as to whether these disorders are related to pyelonephritis.  In November 2009, a note from a VA provider stated that the Veteran had complex hypertension and aortic stenosis, and that it was possible/probable that these illnesses might be a consequence of his prior pyelonephritis.  A June 16, 2010, letter from the Veteran's VA provider stated that it was at least as likely as not that his hypertension was caused by chronic pyelonephritis.  On June 18, 2010, the Veteran's primary care provider noted that, following a diagnosis of pyelonephritis many years prior, he developed hypertension, arthritis, and gout.  She noted that it was difficult to say whether these conditions have arisen due to pylonephritis, however it was as likely as not that pyelonephritis "could" be the source of these ailments.  Unfortunately, while the Board has taken these positive opinions into account, no rationale was provided in support of each.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In May 2010, the Veteran was provided very thorough VA physical examinations in conjunction with his claims for service connection.  Following an extensive review and recitation of the medical evidence to date, the examiner opined that each disorder was not likely caused by, or a result of, the Veteran's pyelonephritis.  While each opinion referenced general medical treatise information, the opinions provided did not include an actual rationale to explain why the claimed disorders were not related to the Veteran's service-connected disability.  The opinions did not link the general medical information to the specific facts of the claims.  A medical opinion that contains only data and conclusions is accorded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, each opinion failed to address whether any claimed disorder was aggravated as a result of pyelonephritis.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the contrasting medical opinions of record, as well as the deficiencies of each, his claims for service connection should be remanded for an adequate opinion on whether any current, claimed diagnosis is etiologically-related to the Veteran's currently-service-connected disability.  

Finally, as the Veteran has claimed entitlement to secondary service connection for each claim on appeal, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  The Veteran should be provided secondary service connection VCAA notice, as this has not been provided to date.  Because VCAA notification letters have only addressed direct service connection, additional notice as to the criteria necessary to establish entitlement to service connection on a secondary basis should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA secondary service connection notice for each claim.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for pyelonephritis since February 2010.  After securing the necessary release, obtain these records.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain VA treatment records from the Wichita and Topeka VAMC dating since March 2011 that pertain to any treatment the Veteran received for pyelonephritis, including treatment the Veteran reportedly received on March 10, 2011 and February 13, 2012 by Dr. Kenneth Kovach.

4.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination for the purpose of evaluating the Veteran's pyelonephritis.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner's evaluation should include addressing the following:  (1) frequency of symptomatic urinary tract infections requiring drainage/hospitalization or requiring continuous intensive management; (2) presence of renal dysfunction; (3) extent of albumin with hyaline and granular casts or red blood cells or albuminuria; and (4) presence of edema, hypertension, and kidney function.

5.  The RO/AMC shall obtain a VA opinion to be provided by a medical doctor (M.D.) or a physician's assistant (PA-C) in the appropriate specialty or specialties, in order to determine whether the claimed disabilities are related to the service connected pyelonephritis.  The Veteran's claims folder must be made available to the examiner for review including the May 2010 VA examination reports.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA examinations of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least likely as not that any claimed disorder (arthritis, hypertension, carotid stenosis (carotid artery blockage and cardiac condition), gout, diabetes mellitus Type II) was (i.) caused or (ii.) aggravated by pyelonephritis.  If such aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's arthritis, hypertension, carotid stenosis (carotid artery blockage and cardiac condition), gout, and diabetes mellitus Type II found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pyelonephritis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



